Citation Nr: 0516016	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action by 
Department of Veterans Affairs (VA), Regional Office in which 
service connection for asthma was denied.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge at the RO in March 2005, a transcript of 
which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The veteran seeks service connection for asthma.  A review of 
the record reflects that the veteran has identified 
additional medical evidence which has not been requested and 
obtained for the file.  

Initially, the Board observes that the only available service 
medical record consists of a pre-service eye examination 
conducted in March 1973.  It does not appear that the RO has 
yet attempted to obtain copies records for sick/morning 
reports regarding the veteran or the veteran's service 
personnel records.  The record reflects that the veteran 
served on active duty with the U. S. Marine Corps.  The 
veteran testified in March 2005 that he was treated for 
asthma at Parris Island (basic training) and thereafter at 
Camp Pendleton and while stationed in Okinawa.  In the 
interest of due process, the Board believes that a search for 
any available service records should be undertaken. 

In addition, the veteran has reported that he was treated for 
asthma at the VAMC in Decatur, Georgia, from 1974 to 2003.  
The veteran also indicated that he was treated for asthma at 
the VA Hospital in Dublin, Georgia, in 1978 and in the 
1990's.  These records have not been requested for the file.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should contact the all 
pertinent sources as deemed appropriate 
including, but not limited to: (1) the 
National Personnel Records Center (NPRC); 
(2) Headquarters United States Marine 
Corps; The Marine Corps Historical Center 
1254 Charles Morris St. SE; Washington 
Navy Yard; Washington, DC  20374-5040; 
and (3) Headquarters, United States 
Marine Corps, Personnel Management 
Support Branch (Code MSB 10), Quantico, 
Virginia 22134; and request all service 
medical and personnel records as well as 
any morning/sick reports for the veteran 
including those affiliated with the 
veteran's basic training at Parris 
Island, his duty station at Camp 
Pendleton and his service in Okinawa.  If 
any request for such records is 
unsuccessful, notify the veteran 
appropriately and annotate this for the 
file.  38 C.F.R. § 3.159(e).

2.  The RO should obtain VA medical records 
pertaining to the veteran's treatment for 
respiratory symptoms/asthma.  Specifically, 
the veteran reported that he was treated 
from approximately 1990 to the present time 
at the VAMC in Decatur, Georgia.  He also 
reports that in 1978 or 1979 and during the 
1990's he was treated at the VA Hospital in 
Dublin, Georgia.  Those records should be 
obtained and if necessary, archived records 
searched.  The results of this search should 
be annotated for the file with regard to any 
unavailable records.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



